DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 2/17/2021 has been received and entered into the case. Claims 23, 26, 29-32 are pending and have been considered on the merits.  All arguments and amendments have been considered.
The previous rejection of Claims 22, 23, 26, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, 25, 26 of U.S. Patent No. 8895239 in view of Franciskovich (US8071362), Woodson (US5739004), WO99/53019 and Berger et al (IDS, 1995) supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261) is withdrawn in light of applicants arguments that xylose is separate from the test organism during sterilization. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 26, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389 and US8372624, US8895239, US8283133, US8945837) in view WO99/53019, Berger et al (IDS, 1995) and Woodson (US5739004) supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).
Franciskovich (‘US362) teach a steam sterilization process comprising exposing an article and a self-contained biological indicator to steam (col. 3, lines 30-35, col. 5, lines 23-50, for example) wherein the biological indicator comprises a carrier inoculated with a test microorganism. Franciskovich teach the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator 
Regarding claim 26, the test microorganism comprises Geobacillus stearothermophilus (col. 6, lines 19-57).  The biological indicator comprises a carbohydrate including monosaccharide, saccharides, disaccharides and including glucose, i.e. dextrose (col. 6, lines 58-67, col. 7, lines 1-12).  Franciskovich teach the carrier to be inoculated with the test microorganism by preparing an aqueous suspension comprising the microorganism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 104-107 cfu/mm of claim 23 and 26.
Regarding new claims 29-31, Franciskovich teaches the liquid media/incubation medium to comprise one or more nutrient sources, a microbial growth indicator, pH buffers, one or more neutralizers, one or more agent for maintain osmotic equilibrium or mixtures thereof (col. 8, lines 22-67-col. 9, whole col). 
(For ‘624, see col. 2, lines 58-67, col. 3, lines 1-30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1-15, lines 63-67, col. 11, lines 11-67, col. 12, lines 1-18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 1-13, col. 54-67-col. 8, lines 1-22, For ‘845, see col. 2, lines 10-38, col. 3, lines 55-67, col. 4, lines 26-41, col. 5, lines 23-36, 50-67, col. 6, lines 19-67, col. 7, lines 40-64, col. 8, lines 1-35, For ‘837, see col. 6, lines 16-41, col. 11, lines 15-25, col. 7, lines 10-16, col. 10-13). 
While Franciskovich teaches a biological indicator comprising the carbohydrate glucose, i.e. dextrose, they do not teach that it is an effective amount of carbohydrate to reduce the resistance of the indicator to steam sterilization according to claim 26.
WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D-value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, p. 33, D-value section). Thus, they teach that the addition of dextrose to resistant spores reduces resistance to steam sterilization. 
It is noted that applicant’s previous claims to D-value have been cancelled; however, D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method. Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 6 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process of Franciskovich to reduce the resistance of the indicator to steam. 

It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
It would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator and for said indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  

The references do not teach the carbohydrate solution to comprise xylose. 

Woodson teaches resuspending a Bacillus stearothermophilus spore suspension (col. 3, lines 14-35) in a carbohydrate containing composition including xylose, mannose or fructose (col. 4, lines 67-, col. 5, lines 1-8, for example), wherein the spores and carbohydrate suspensions are deposited on a carrier (col. 12, lines 18-35) of a biological indicator to determine sterilization efficacy (col. Col. 1-3, col. 5, lines 48-53). They teach the preparation of a spore suspension having the desired spore number (col. 12, lines 47-64, ex. 1, lines 44-67) and added to a carbohydrate suspension (col. 29-30 ex. 7).
Therefore, adding a spore suspension to a carbohydrate solution, specifically those containing xylose, dextrose or glucose, to reduce resistance to the biological indicator of Franciskovich, would have been obvious to one of ordinary skill in the art in light of the teachings of Berger, WO’019 and Woodson supported by Finger and Dufresne.  Carbohydrates are disclosed by the prior art to be effective, when added to spore suspensions on a carrier in a biological indicator, to reduce resistance of the biological indicator to sterilization methods.  Thus, one would have had a reasonable expectation of reducing resistance of the biological indicator to sterilization methods when adding the art recognized carbohydrates/saccharides claimed to the biological indicator.  
Regarding claim 23, although the references do not specifically disclose the concentration of about 0.1 to about 1 M carbohydrate in the solution, optimizing nd parag.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger, WO019 and Berger.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 26, 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 31, 32 of U.S. Patent No. 9701968 in view of Franciskovich (US8071362), Woodson (US5739004), WO99/53019 and Berger et al (IDS, 1995) supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).  
Geobacillus stearothermophilus. The claimed inventions are drawn to a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator during sterilization but permitting the incubation/growth medium to contact the indicator after exposure to steam. The media/medium are claimed to comprise a growth indicator. The growth indicator can encompass an enzyme substrate according claims 31, 32 of ‘968.  The instant invention comprises a test organisms on the carrier in amounts ranging from 104 to 107 cfu/mm2 and a carbohydrate not required in the claims of US’968; however it would have been obvious in view of Franciskovich (US8071362), Woodson (US5739004), WO99/53019 and Berger et al (IDS, 1995) to add a carbohydrate to biological indicators because the art teach the indicator to additionally comprise a carbohydrate. Franciskovich (‘US362) teach a steam sterilization process comprising exposing an article and a self-contained biological indicator to steam (col. 3, lines 30-35, col. 5, lines 23-50, for example) wherein the biological indicator comprises a carrier inoculated with a test microorganism. Franciskovich teach the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator during sterilization but permitting the incubation/growth medium to contact the indicator after exposure to steam (col. 2, lines 25-59, col. 3, lines 55-67). They teach incubating the indicator in 
Regarding claim 26, the test microorganism comprises Geobacillus stearothermophilus (col. 6, lines 19-57).  The biological indicator comprises a carbohydrate including monosaccharide, saccharides, disaccharides and including glucose, i.e. dextrose (col. 6, lines 58-67, col. 7, lines 1-12).  Franciskovich teach the carrier to be inoculated with the test microorganism by preparing an aqueous suspension comprising the microorganism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 104-107 cfu/mm of claim 23 and 26.
Regarding new claims 29-31, Franciskovich teaches the liquid media/incubation medium to comprise one or more nutrient sources, a microbial growth indicator, pH buffers, one or more neutralizers, one or more agent for maintain osmotic equilibrium or mixtures thereof (col. 8, lines 22-67-col. 9, whole col). 
WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
5 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test low, medium and high levels of heat resistance, i.e. Family Categories of Parenteral solutions. The carbohydrate solution comprises amounts of dextrose between 10-50% concentrations (p. 34, 1st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, p. 33, D-value section). Thus, they teach that the addition of dextrose to resistant spores reduces resistance to steam sterilization. 
It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process to reduce the resistance of the indicator to steam. Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores. Thus, the D-value is a result effective 
Regarding claim 23, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing concentrations and amounts is well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention by routine experimentation. Berger teach adding dextrose in amounts of 10-50% concentration (p. 34, 2nd parag.).

Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Woodson, WO019 and Berger supported by Finger and Dufresne.  

Claims 23, 26, 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 of U.S. Patent No. US 8945837 in view of Franciskovich (US8071362), Woodson (US5739004), WO99/53019 and Berger et al (IDS, 1995) supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).  
The claims are drawn to a sterilization process comprising exposing an article to be sterilized and a biological indicator comprising Geobacillus stearothermophilus. The claimed inventions are drawn to a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during 4 to 107 cfu/mm2 and a carbohydrate not required in the claims of US’837; however it would have been obvious in view of Franciskovich (US8071362), Woodson (US5739004), WO99/53019 and Berger et al (IDS, 1995) to add a carbohydrate to biological indicators because the art teach the indicator to additionally comprise a carbohydrate. Franciskovich (‘US362) teach a steam sterilization process comprising exposing an article and a self-contained biological indicator to steam (col. 3, lines 30-35, col. 5, lines 23-50, for example) wherein the biological indicator comprises a carrier inoculated with a test microorganism. Franciskovich teach the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator during sterilization but permitting the incubation/growth medium to contact the indicator after exposure to steam (col. 2, lines 25-59, col. 3, lines 55-67). They teach incubating the indicator in an incubation medium after sterilization to determine whether sterilization is effective (col. 2, lines 45-51, col. 5, lines 32-36).  
Regarding claim 26, the test microorganism comprises Geobacillus stearothermophilus (col. 6, lines 19-57).  The biological indicator comprises a carbohydrate including monosaccharide, saccharides, disaccharides and including glucose, i.e. dextrose (col. 6, lines 58-67, col. 7, lines 1-12).  Franciskovich teach the 5-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 104-107 cfu/mm of claim 23 and 26.
Regarding new claims 29-31, Franciskovich teaches the liquid media/incubation medium to comprise one or more nutrient sources, a microbial growth indicator, pH buffers, one or more neutralizers, one or more agent for maintain osmotic equilibrium or mixtures thereof (col. 8, lines 22-67-col. 9, whole col). 

WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance. Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, p. 33, D-value section). Thus, they teach that the addition of dextrose to resistant spores reduces resistance to steam sterilization. 
It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism 6 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process to reduce the resistance of the indicator to steam. 

Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores. Thus, the D-value is a result effective variable which is optimizable by routine experimentation within the purview of one of ordinary skill in the art.
Regarding claim 23, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing concentrations and amounts is well within the purview of one of ordinary skill in the art nd parag.).
 Regarding claim 28, the references teach incubating the indicator in an incubation medium after sterilization to determine whether sterilization is effective (col. 2, lines 45-51, col. 5, lines 32-36).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Woodson, WO019 and Berger supported by Finger and Dufresne.  

Claims 23, 26, 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27 of copending Application No. 16106870 in view of Franciskovich (US8071362) and Berger et al (IDS, 1995).
The claimed inventions are drawn to sterilization processes comprising exposing an article and biological indicator to steam, wherein the carrier is inoculated with a test organism and a carbohydrate to reduce resistance of the indicator to sterilization. The instant claims require G. stearothermophilus and the carbohydrates xylose or dextrose and requires test organisms on the carrier in amounts of 104 to 107 cfu/mm2 not required in the claims of US’870.  Franciskovich (‘US362) teach a steam sterilization process comprising exposing an article and a self-contained biological indicator to steam (col. 3, lines 30-35, col. 5, lines 23-50, for example) wherein the biological indicator comprises 
Regarding claim 26, the test microorganism comprises Geobacillus stearothermophilus (col. 6, lines 19-57).  The biological indicator comprises a carbohydrate including monosaccharide, saccharides, disaccharides and including glucose, i.e. dextrose (col. 6, lines 58-67, col. 7, lines 1-12).  Franciskovich teach the carrier to be inoculated with the test microorganism by preparing an aqueous suspension comprising the microorganism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 104-107 cfu/mm of claim 23 and 26.
Regarding new claims 29-31, Franciskovich teaches the liquid media/incubation medium to comprise one or more nutrient sources, a microbial growth indicator, pH buffers, one or more neutralizers, one or more agent for maintain osmotic equilibrium or mixtures thereof (col. 8, lines 22-67-col. 9, whole col). 
nd parag.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Franciskovich. 
This is a provisional nonstatutory double patenting rejection.
Applicant request to hold the above ODP rejection in abeyance until allowable subject matter is indicated. 

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicants again present the observation made by the International Examining Authority, i.e. that regarding applicants data in Example 4 of the instant specification, that G. stearothermophilus spores in combination with xylose or dextrose cannot be extrapolated to any kind of test microorganism with any kind of monosaccharide. Applicant’s arguments relating to heat sensitivities differences between G. stearothermophilus and C. sporogenes have been considered. However, applicant has low, medium and high resistance would not perform as claimed by reducing microbial resistance of a test microorganism.  
 It is the Examiners position that each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores and are more resistant to steam sterilization. Both G. stearothermophilus and C. sporogenes are moist heat resistant spores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization compared to when no carbohydrate is used. It is the Examiners position that Berger is relied upon for teaching that the addition of dextrose to products results in less microbial resistance in moist heat resistant spores. Berger test sterilization conditions of solutions of steam resistant spores of C. sporogenes. They find that all dextrose solutions exhibit low microbial resistance with D-values of 0.3 minutes or lower (p. 34, 2nd col. 2nd parag. and 4th parag., last parag., Fig. 4).  Thus, they teach that the addition of dextrose to spores subjected to steam sterilization reduces resistance. Berger even demonstrates that the addition of dextrose to high and medium-resistant formulations confers low microbial moist heat resistance on the resulting product (p. 34, last parag., Fig. 5 and 6). In conclusion, it would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  The addition of dextrose would be expected to effectively lower the D-value thereby reducing the resistance of spores to steam sterilization.  
Applicant argues that Berger teaches exposing spores and test solutions to steam and then transferred to dishes and in this step the spores were not contacted by steam. 
The examiner respectfully disagrees with applicants arguments. Berger exposes ampoules comprising spores and media containing dextrose, for example, to steam and find that media comprising dextrose provide for less microbial resistance. Thus, the carbohydrate functions as claimed, i.e. to reduce the resistance of the test microorganism.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combined teachings of the prior art references of record provide motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Woodson, WO019 and Berger supported by Finger and Dufresne.  

Regarding applicants arguments over the ‘837 and ‘968 ODP rejections, applicant argues that the test organism is clearly distinguishable from that claimed in the instant invention because the test organism of ‘837 comprises at least one reporter gene. The instant claims encompass the organism of ‘837 as it generically claims a test organism which is G. stearothermophilus and does not exclude a genetically engineered organism, the same is true for the organism of US’968. The ODP rejections are maintained for the same reasons presented above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAEYOON KIM/Primary Examiner, Art Unit 1632